                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. BORAX INC.,                              :
                                              :
                                              :
                       Plaintiff,             :       CIVIL ACTION NO. 19-cv-01661-MAK
               v.                             :
                                              :
MARK ZAMEK,                                   :
                                              :
                                              :
                       Defendant.             :

                                    REPORT OF RULE 26(f) MEETING

       Under Federal Rule of Civil Procedure 26(f), the Court’s May 19, 2019 Order and this

Court’s Policies, counsel for the parties conferred on June 10, 2019 and submit the following report

of their meeting for the Court’s consideration at the initial pretrial conference on June 14, 2019.

1.     Discussion of Specific Claims, Defenses and Relevant Issues

       Plaintiff’s Position:

       Plaintiff U.S. Borax Inc. (“Borax”) this action against Mark Zamek for (1) breach of

contract; (2) misappropriation of trade secrets under the Defend Trade Secrets Act (“DTSA”), 18

U.S.C. § 1836; (3) misappropriation of trade secrets under the Pennsylvania Uniform Trade

Secrets Act (“PUTSA”), 12 Pa. C.S.A. § 5301, et seq. (4) violation of the Computer Fraud and

Abuse Act (“CFAA”), 18 U.S.C. § 1030; (5) conversion; (6) breach of the fiduciary duty of

loyalty; and (7) interference with existing contractual relationship.

       Borax notified Mr. Zamek in September 2018 that his employment would end in

December. At the time of his departure, Borax provided Mr. Zamek with a six-figure severance

payment. Borax later learned that, between September and December 2018, Mr. Zamek

negotiated a job offer with Borax’s main competitor, Etimine USA, Inc. (“Etimine”), and
downloaded hundreds of confidential and trade secret documents from Borax’s computer

systems onto two USB drives, only one of which was returned to Borax. Although Plaintiff has

repeatedly denied—under oath and otherwise—taking, using or disclosing any USB drive or any

Borax documents, his new employer, Etimine, disclosed just last week that it discovered Mr.

Zamek downloaded several of Borax’s confidential and trade secret documents to his desktop

computer at Etimine, including Borax’s rail rates, customer information, and a compilation of

sales data. At least one of those documents was on the USB drive Mr. Zamek claims not to have

taken from Borax. Etimine has indicated it will produce additional Borax documents it

discovered on Mr. Zamek’s computer by June 14, 2019, and that it will complete its search for

and produce additional documents (if any are discovered) in the next several weeks. The

evidence from Etimine confirms that Mr. Zamek breached his confidentiality agreement with

Borax, misappropriated Borax’s trade secrets, converted Borax’s property, violated the

Computer Fraud and Abuse Act, and knowingly gave false testimony in an effort to conceal his

misconduct.

       In addition, to taking Borax’s confidential and trade secret information and sharing it

with Borax’s largest competitor, Mr. Zamek interfered with Borax’s business relationships while

he was employed at Borax. Borax discovered that an important Borax customer sent Mr. Zamek

a signed amendment to extend a sales contract through December 31, 2019. Mr. Zamek

subsequently told his supervisor that there was no amendment in place and sent a new proposed

amendment to the customer with terms that were less favorable for the customer than the ones

that had already been signed by the parties. Those actions caused the customer to test prices in

the marketplace from competitors such as Etimine. Borax eventually found the executed

contract and was able to secure the customer’s business through 2019 after Mr. Zamek left. But
this demonstrates that Mr. Zamek breached his duty of loyalty and interfered with Borax’s

relationship with its customer while he was working at Borax. Borax believes this one example

only scratches the surface of Mr. Zamek’s actions to undermine Borax’s business interests while

he was working for Borax.

          Borax will need additional written discovery and depositions of Etimine and Mr.

Zamek as well as further analysis of Mr. Zamek’s personal computer(s) and digital storage

devices to determine the extent of the information Mr. Zamek took from Borax and what he did

with that information. Borax believes that analysis needs to include search terms, but the parties

have not yet been able to come to an agreement about the running of search terms. Borax thinks

the search terms need to be broader than the titles of the documents on the USB drive because

the evidence from Etimine shows that Mr. Zamek transferred documents to his Etimine computer

that were not on the USB and it is also possible Mr. Zamek could have changed the file names of

documents that were on the USB.

       Defendant disputes Plaintiff’s designation of certain documents as “attorneys’ eyes only.”

That designation is proper because the documents contain highly confidential and trade secret

information, such as strategy and supply chain cost information and key customer contracts.

Borax would suffer great damage if the documents got into the hands of its key competitor and

Mr. Zamek’s employer, Etimine. Pursuant to the parties’ confidentiality agreement, Mr. Zamek

is permitted to share the documents with an expert. Further, Plaintiff has agreed that it will not

violate the terms of the Confidentiality Agreement for defense counsel to generally describe the

documents to Mr. Zamek without providing specific substantive details about contract terms,

customers, strategy, or numbers in the documents. For example, defense counsel could tell Mr.

Zamek that a document refers to Borax’s supply chain costs, rail rates, truck rates, etc. without
revealing any of the numbers in that document. Because Mr. Zamek is familiar with the

documents that are marked attorneys’ eyes only—indeed, he admits he downloaded them to a

USB drive—it will be sufficient for his attorney to refresh his memory regarding the subject

matter of any such document without revealing the substantive details of those documents. In

the alternative, he can hire an expert to analyze them. In either case, his defense will not be

hindered by failing to see the specific numbers or other information that is confidential to Borax.

       Defendant’s Position:

       Mr. Zamek denies liability and moved to dismiss a majority of the claims in the Complaint

for failure to state a claim. See ECF Doc. No. 25. Borax’s lawsuit is based on the accusation that

Mr. Zamek stole 650 files of confidential information and trade secrets that were downloaded to a

USB drive while he was still a Borax employee. However, when the Borax representative who

verified the Complaint was deposed on May 10, 2019, he admitted that the averments alleging

wrongdoing were based on suspicions and not proof. Nevertheless, Mr. Zamek voluntarily agreed

to expedited discovery, during which he produced his personal laptop for an exhaustive

examination by Borax’s forensic consultant. Borax has not produced a report from its forensic

consultant with the results of the examination, but we believe such a report should help clear up

some misunderstandings.

       Mr. Zamek has not worked for Etimine since it was notified about this lawsuit in April of

2019 and placed him on administrative leave. On May 7, 2019, Etimine’s outside counsel wrote

to Borax and stated that Etimine had “conducted a thorough investigation” and that the

“investigation confirmed that Mr. Zamek has not shared anything with Etimine that could be

deemed trade secrets of US Borax.”
         Thus far, Borax has been unwilling to produce all of the documents it claims that Mr.

Zamek allegedly stole so that he can access whether they contain trade secrets. On May 16, 2019,

the Court compelled Borax to, inter alia, “produce the documents which it asserts are trade secrets

or are otherwise subject of this lawsuit” by May 24, 2019. See ECF Doc. No. 23.                         Borax has

failed to produce all of these documents. Further, Borax has made it impossible for Mr. Zamek to

evaluate whether the documents Borax has produced are in fact “trade secrets” since it has

designated all of these documents as “attorneys’ eyes only.” Mr. Zamek’s counsel is not qualified

to evaluate Borax’s documents for such purposes and it is essential that Mr. Zamek be permitted

to participate in his defense. In fact, there is no one more qualified to assist in review of these

documents than Mr. Zamek and he should not be compelled to hire an expert for such purposes. 1

         On June 10, 2019, Borax produced three documents that it claims were received through a

subpoena to Etimine (which was served on Etimine prior to providing notice to Mr. Zamek’s

counsel in violation of Rule 45(a)(4)). Borax has represented that these documents were on Mr.

Zamek’s computer at Etimine and that they contain Borax’s trade secrets. However, since Borax

has labeled these documents as “attorneys’ eyes only,” Mr. Zamek is unable to confer with his

counsel about them.

2.       Stipulated Facts

                 Mark Zamek began his employment at U.S. Borax Inc. (“Borax”) on May 22,
                  2000.


1
  See Merit Indus., Inc. v. Feuer, 201 F.R.D. 382 (E.D. Pa. 2001)(finding that information sought through discovery
will not be designated attorneys’ eyes only where the discovery is for a legitimate purpose, access to such
documents by defendants is necessary to assist in their own defense, and where access serves the interest of fairness
and efficiency); Caldon, Inc. v. Advanced Measurement & Analysis Group, Inc., 2007 WL 4571165, at *2 (W.D. Pa.
Dec. 27, 2007)(refusing to grant a protective order designating trade secret information as attorneys’ eyes only
where defendant failed to show that a clearly defined and serious injury would result if plaintiff had access to the
information); Alarmax Distributors, Inc. v. Honeywell Int'l Inc., 2015 WL 11112432, at *2 (W.D. Pa. Oct. 28,
2015), aff'd, 2015 WL 12756857 (W.D. Pa. Nov. 24, 2015)(declining to grant attorneys’ eyes only designation
where defendant failed to articulate real risk of harm, show good cause for the heightened designation and where
designation would prevent party from participating in their own prosecution of the action). See also Glenmede Trust
                On May 23, 2000, Mr. Zamek signed an agreement with Borax titled “Agreement
                 Regarding Confidential Information, Inventions and Intellectual Property.”

                The “Agreement Regarding Confidential Information, Inventions and Intellectual
                 Property” states: “I will not, without the Company’s prior written permission,
                 disclose to anyone outside of the Company or use in other than the Company’s
                 business, whether during or after my employment, any information or material of
                 the Company, or any information or material received in confidence from third
                 parties by the Company, which is deemed by the Company in its sole discretion to
                 be confidential.”

                The “Agreement Regarding Confidential Information, Inventions and Intellectual
                 Property” states: “I will return all property of the Company in my possession,
                 including all confidential information or material such as drawings, notebooks,
                 customer lists, reports and other documents, as well as any copies of the same.”

                In the last few months of his employment at Borax, Mr. Zamek downloaded
                 Borax documents to two personal USB drives.

                Mr. Zamek gave one of those USB drives to his successor Orion Graham during
                 his last week of employment at Borax.

                On or around the morning of December 28, 2018, Mr. Zamek returned his two
                 company-issued laptops to Borax and left the premises.

                Mr. Zamek did not give the second USB drive to any Borax employee prior to the
                 end of his employment at Borax.

                Mr. Zamek testified that he threw the second USB drive out in a trashcan in a
                 Borax conference room.

                Mr. Zamek’s last day of employment with Borax was on January 2, 2019.

                Prior to leaving Borax, Mr. Zamek did not tell anyone at Borax that he was
                 planning to work for Etimine USA Inc. (“Etimine”).

                Etimine is Borax’s largest competitor.

                While he was still working at Borax, Mr. Zamek had discussions with Etimine
                 about potentially taking a job at Etimine.

                Mr. Zamek began working for Etimine USA Inc. on January 7, 2019. Since April
                 26, 2019, Mr. Zamek has been on administrative leave from Etimine.

Company v. Thompson, 56 F.3d 476, 483 (3rd Cir.1995)(recognizing the factors which may be considered in
evaluating whether good cause exists for confidential designation of information obtained in discovery).
3.     Informal Disclosures

       Plaintiff and Defendant served their initial disclosures on June 4, 2019.

4.     Formal Discovery

       On May 7, 2019, the Court granted Plaintiff’s Motion for Expedited Discovery. The

parties immediately served interrogatories and document requests and responses thereto and

Plaintiff produced documents. On June 10, 2019, Defendant deposed Colin Thomson—

Defendant’s supervisor when he was employed at Borax. On June 14, 2019, Plaintiff deposed

Defendant. Plaintiff has made several subsequent document productions in response to the

Court’s May 16, 2019 Order granting Defendant’s motion to compel in part.

       Plaintiff engaged a forensic consultant who conducted the following analysis of Mr.

Zamek’s personal laptop: (1) deletion history between September 11, 2018 and the present, (2)

search for signs of suspicious activity between September 11, 2018 and the present, (3) file and

folder history search between September 11, 2018 and the present, (4) internet search history

review between September 11, 2018 and the present, (5) search for the names of the files on the

USB drives, and (6) history of USB drives attached to Mr. Zamek’s laptop between September

11, 2018 and the present. Plaintiff has also proposed running a list of search terms related to

Borax’s products and customers.

       Further, Plaintiff has served subpoenas on Etimine seeking to obtain any Borax

documents and non-public information Defendant uploaded to Etimine’s computer systems.

Most recently, on May 31, 2019, Plaintiff served a subpoena for the production of documents on

Etimine. On June 7, 2019, Etimine produced documents in response to that subpoena and has

indicated it is continuing to conduct a search of its systems for responsive documents and
information. Etimine expects to produce additional documents by June 14, 2019 and to conclude

its analysis in a few weeks. On June 7, 2019, Plaintiff also served a subpoena on Etimine for a

30(b)(6) deposition to take place on June 21, 2019 for the purpose of obtaining testimony

concerning the nature of its search for documents that were downloaded and/or transferred to its

computer systems by Mr. Zamek, and regarding the results of that search. Plaintiff and Etimine

are currently negotiating the date of that deposition, but currently anticipate it will occur in late

July or early August subject to witness availability and Etimine’s need for additional time to

complete the search of its computer systems.

       In addition to seeking information and documents from Etimine, Plaintiff anticipates

needing to take a second deposition of Mr. Zamek in light of the new evidence that indicates to

Plaintiff that his prior testimony was false. Plaintiff will seek to run search terms on Mr.

Zamek’s laptop and may need to expand the proposed search terms. The parties have not come to

an agreement on search terms.

       Defendant plans on taking additional discovery to address the claims and allegations

made in the Amended Complaint. He also anticipates taking 30(b)(6) depositions for the same

purpose, and expert depositions if appropriate.

       The parties propose that fact discovery conclude on September 12, 2019 and that

dispositive motions be due on October 27, 2019.

5.     Electronic Discovery

       The parties have exchanged certain electronic discovery thus far by agreement. They will

continue their efforts to work amicably in regard to additional electronic discovery. In the

event the parties agree to use search terms , they will work together to determine search terms
and to minimize any costs of production. The parties will first attempt in good faith to resolve

any production issues among themselves without involving the Court.

6.      Expert Witness Disclosures

        Plaintiff:

        Plaintiff engaged Michael Nelson to conduct a forensic analysis of Defendant’s

computer. It is possible that he will provide an expert report in this matter.

        Plaintiff has not yet engaged an expert to address the question of whether documents and

information taken by Mr. Zamek qualify for “trade secret” protection. If Plaintiff decides to

engage such an expert witness, it will disclose the identity of any such witness by August 13,

2019.

        Defendant: Defendant may seek to engage a forensic expert as well as an expert who

will opine about whether the documents at issue are “trade secrets.” Defendant may also retain

an expert on the issue of alleged damages by Plaintiff.

7.      Settlement or Resolution

        Plaintiff is open to participating in a settlement conference after additional discovery is

received from Etimine about any Borax documents or non-public information that Defendant

uploaded to Etimine’s computer systems.

        Defendant is agreeable to participating in an early settlement conference without

preconditions.

8.      Trial

        The parties agree that an estimated length of trial would be 4-5 days.
9.     Referral to Magistrate Judge

       The parties do not agree to a referral to a Magistrate Judge at this time.

10.    Other Matters

       Plaintiff:

       Plaintiff does not currently anticipate adding Etimine as a defendant in this action,

because Etimine has indicated through its attorneys that it is also a victim of Mr. Zamek’s

conduct. Etimine has indicated, again throughout its attorneys, that it did not know Mr. Zamek

was downloading or transferring Borax documents to its computer systems, that it did not intend

for any such conduct to occur, and that it is concerned by its discovery of Mr. Zamek’s actions.

Thus, at least for now, Etimine is cooperating with Plaintiff in its efforts to determine the extent

to which Mr. Zamek downloaded or transferred Borax’s confidential documents and information

to its computer systems.

       Plaintiff plans to seek leave to amend its Complaint to add a claim that Mr. Zamek

breached his severance agreement, which contains a confidentiality provision and a requirement

that he return all Borax’s property and documents.

       Defendant disputes whether Plaintiff has complied with the Court’s March 16th Order.

Plaintiff has made a good faith effort to comply with the Court’s order. Plaintiff searched for

and produced all available documents by the deadline and has made two subsequent productions

of documents as it has continued to locate documents. Plaintiff is continuing to try to retrieve

and produce documents in response to that Order. However, because of the circumstances in

which the documents were originally downloaded by Mr. Zamek onto his Borax-issued

computer, as well as the Borax’s processing of that computer shortly after his departure per its IT
policies, those documents are not immediately available, and it has been difficult to locate and

retrieve them from Plaintiff’s computer systems.

       Defendant:

       Defendant has disputed Plaintiff’s designation of documents as “attorneys’ eyes only”

and believes that Plaintiff has not produced documents in full compliance with the Court’s May

16, 2019 Order (ECF Doc. No. 23).

       Respectfully submitted,



 By: _s/ Casey Green _______________                    By: s/ Rachel C. Stone
      Casey Green                                           Janice G. Dubler
      Rachel Dennis                                         Rachel C. Stone
      Sidkoff, Pincus & Green, P.C.                         Ogletree, Deakins, Nash, Smoak &
      2700 Jefferson Tower, 1101 Market Street              Stewart, P.C.
      Philadelphia, PA 19103                                1735 Market Street, Suite 3000
                                                            Philadelphia, PA 19103
      Attorneys for Defendant Mark Zamek
                                                              Attorneys for Plaintiff U.S. Borax
      Dated: June 12, 2019                                    Inc.

                                                              Dated: June 12, 2019




                                                                                          38886424.4
